Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Examiners Amendment

Please AMEND Claim 16 as follows:
16. (New) The method of Claim 13, wherein the cloud-connector node is configured as a public cloud-connector node when the cloud-connector node is installed in a public cloud with secure HTTP.

Allowable Subject Matter

The numbering of original claim 1 is renumbered.  No claims have been canceled, and New claims 2-20 have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest claim amendments and corresponding remarks (dated 4/28/2022) persuasive to overcome the current rejection of the claims over the applied prior art reference(s) or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that no candidate prior art reference(s) or prior art combination expressly and sufficiently discloses a combination of features recited by independent claims 1 and 11 as a whole, and in particular the amended feature{s} of the cloud-computing-facility aggregation and application support subsystem within a multiple cloud-computing-facility aggregation comprising a “cloud-connector server that runs within a context of a private cloud and provides an electronic cloud-aggregation management interface for the private cloud and that is installed within one of the multiple, operationally distinct remote cloud-computing facilities; and the multiple cloud-connector nodes, each single cloud-connector node installed in a virtual data center management server, cloud director, or management system within each cloud- computing facility of the multiple cloud-computing-facility aggregation, each cloud-connector node providing an electronic interface through which the cloud-connector server accesses services provided by the cloud-connector node and that each accesses a cloud-management interface within the cloud-computing facility in which the cloud-connector node is installed through which the cloud-connector node accesses local cloud-management services on behalf of the cloud-connector server”. Accordingly, the independent claims are considered allowable over prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 9:00AM- 5:00PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451